Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 6, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160376(42)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  ADAM NYMAN and SARA NYMAN,                                                                           Elizabeth T. Clement
          Plaintiffs-Appellants,                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 160376
  v                                                                 COA: 344213
                                                                    Wayne CC: 17-012847-CB
  THOMSON REUTERS HOLDINGS, INC., doing
  business as WESTLAW,
               Defendant-Appellee.
  __________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellants to extend the time
  for filing their reply is GRANTED. The reply submitted on December 5, 2019, is accepted
  as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 6, 2019

                                                                               Clerk